DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed 11/23/2020 has been entered.  Claims 1-4 and 6-20 remain pending.
	The previous objection of claims 1-20 is withdrawn in light of Applicant’s amendment.
	The previous rejection of claims 4, 11, and 17 under 35 USC 112 (pre-AIA ), second paragraph is withdrawn in light of Applicant’s amendment.
	The previous rejection of claims 1 and 4-20 on the ground of nonstatutory double patenting is withdrawn in light of the terminal disclaimer filed as discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-16, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melle et al. “Pickering Emulsion with Controllable Stability”, Langmuir, 2005, 21, 2158-2162 in view of Tanguy et al. (US 2008/0249194 A1).
Regarding claims 1-3, 6-8, 10, and 15, Melle et al. discloses solid-stabilized emulsions (liquid marbles) using paramagenetic particles at an oil (liquid present in the liquid marble)/water (continuous phase) (Abstract, Figure 1).  There is a bimodal droplet size distribution (non-probability distribution) (Results and Discussion, 2nd paragraph, page 2160).  Furthermore, as shown in Figure 4, the particles do not form a perfect Gaussian curve.  The solid particles are carbonyl iron (Experimental Section, page 2159),
	However, Melle et al. does not disclose wherein at least one of said droplet of liquid in at least a portion of said liquid marbles includes a non-soluble constituent suspended therein: said dispersed phase includes liquid marbles in which said droplet of liquid is miscible with said first liquid of said continuous phase; the emulsion comprises at least two components that tend to chemically react when in contact at a temperature of 0°C and pressure of 100 kPa, said at least two components mutually isolated from such contact by virtue of isolation of at least one of said components in said liquid marble.  Tanguy et al. discloses stable emulsions comprising droplets wherein the droplets are at least partially covered with a powder such as carbonyl iron particles ([0009, 0016] and Table on page 3).  The powder includes iron powder [0016].  Tanguy et al. teaches the dispersed phase may include emulsified bitumen (a droplet of liquid in which at least 
	Regarding claim 4, Melle et al. does not disclose the dispersed phase includes liquid marbles in which the droplet of liquid is miscible with and substantially different from said first liquid of the continuous phase.  Additionally, Tanguy et al. teaches the continuous phase can comprise water, such as, for example tap water, purified water, deionized water, distilled water, a raw water or a production water [0015].  It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the continuous phase first liquid with one of the types of water not present in the bitumen emulsion, and the motivation to do so would have been as Tanguy et al. suggests to tap water, purified water, deionized water, distilled water, a raw water or a production water may be used as the continuous phase.
	Regarding claim 9, Melle et al. discloses there is a possibility of inverting emulsions from o/w to w/o systems by changing the particulate material (Introduction, last paragraph, page 2159).  
Regarding claim 11, Melle et al. does not disclose the first liquid or second liquid comprises a water-immiscible liquid comprising a substance selected from the group consisting of toluene, xylene, carbon tetrachloride, dichloromethane, 1,2-dichloroethane, chloroform, silicone oils, polyaryl siloxane, polyalkylaryl siloxane, polyether siloxane copolymer, and combinations thereof, edible oils, vegetable oils, animal oils, and mixtures thereof.  Additionally, prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.   In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). See MPEP 2144.06. 
	Regarding claims 12-14, Melle et al. discloses the average drop diameter for the small drops is 0.4 ± 0.1 mm (400 ± 100 m) and for the large drops is 1.3 ± 0.3 mm (1300 ± 300 m) (Results and Discussion, 2nd paragraph, page 2160).
	Regarding claim 16, Melle et al. discloses silica particles or polystyrene latex particles stabilize Pickering emulsions (Introduction, last paragraph, page 2159).  It would have been obvious to add either silica particles or polystyrene latex particles to the Pickering emulsions since each of these are known to stabilize Pickering emulsions.
	Regarding claim 18, Melle et al. discloses the total number of particles in in the emulsion is inversely proportional to the droplet diameter (Results and Discussion, 3rd paragraph, page 2160).  As the drop-size distribution is variable that can be modified by adjusting said particle size which affects the total number of particles, the precise particle size of the solid would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, particle size of the solid, and the motivation to do so would have been to obtain desired drop-size distribution (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	Regarding claim 20, Melle et al. discloses the carbonyl iron particles used as the solid particles have a range from 0.2 to 4.9 m (Experimental Section, page 2159). 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melle et al. “Pickering Emulsion with Controllable Stability”, Langmuir 2005, 21, 2158-2162 in view of Tanguy et al. (US 2008/0249194 A1) as applied to claim 1 above, and further in view of Lang et al. (US 2007/0111917 A1).
	Regarding claim 5, Melle et al. discloses an emulsion as shown above in claim 1.  Melle et al. discloses silica is known to stabilize the emulsion (Introduction, last paragraph, page 2159).  It would have been obvious to add silica particles to the Pickering emulsions since each of these are known to stabilize Pickering emulsions.
	However, Melle et al. does not disclose the emulsion comprises at least two components that tend to chemically react when in contact at a temperature of 0°C and pressure of 100 kPa, said at least two components mutually isolated from such contact by virtue of isolation of at least one of the components in the liquid marble.  Lang et al. teaches two types of silica particles with different levels of hydrophilicity/hydrophobicity, it is possible to prepare (w/o/w) and (o/w/o) multiple emulsion systems wherein at least two active ingredients separated in the emulsion system by an oily or an aqueous phase [0007, 0024].  The active ingredients are mutually incompatible or antagonistic ingredients (two components that tend to chemically react when in contact under at 25°C and 1 atm or 100 kPa [0018]) [0006, 0018].  It would be expected that the .  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melle et al. “Pickering Emulsion with Controllable Stability”, Langmuir 2005, 21, 2158-2162 in view of Tanguy et al. (US 2008/0249194 A1)as applied to claim 1 above, and further in view of Hedges (US 2010/0240608 A1).
Regarding claim 17, Melle et al. discloses an emulsion as shown above in claim 1.  Melle et al. discloses the emulsions may be used in foods, cosmetics, and pharmaceuticals (Introduction, first paragraph).
	However, Melle et al. does not disclose the particles comprise a material selected from the group consisting of poly(sodium styrene sulfonate), polyacrylic acid, poly(N-(3-aminopropyl)methacrylamide”, polypeptides, polysaccharides, lecithin, alginate, and carrageenan.  Hedges teaches polysaccharides stabilize Pickering emulsions [0005].  Hedges is concerned with oil-in-water emulsions [0001].  Melle et al. and Hedges are analogous art concerned with the same field of endeavor, namely oil-in-water emulsions stabilized with particles.  It would have been obvious to one of ordinary skill in the art at the time of invention to add the polysaccharide per the teachings of Hedges as a stabilizing particle, and the motivation .  
Terminal Disclaimer
The terminal disclaimer filed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,661,234 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that Tanguy refers to oil-in-water type emulsions in which the continuous phase comprises water and the dispersed phase per se is of an oil type (page 8) is not persuasive.  As acknowledged by Applicant, Tanguy teaches an emulsified bitumen.  Per the teachings of McCoy (US 4,402,363), bitumen emulsions are highly stable O/W emulsions (C1/L22-38).  This would be still be an O/W type emulsion as the dispersed phase.  This also acknowledged by Applicant.
B) Applicant’s argument that Tanguy does not relate to a non-soluble constituent within a dispersed phase.  An emulsified bitumen includes a non-soluble constituent within a dispersed phase.  The bitumen is not soluble in the aqueous phase.  The water present in the emulsified bitumen is soluble.  Furthermore, the dispersed phase also includes a droplet of liquid miscible with the first liquid of the continuous phase.    


Allowable Subject Matter
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Melle et al. “Pickering Emulsion with Controllable Stability”, Langmuir, 2005, 21, 2158-2162 disclose the carbonyl iron particles re highly polydisperse in size (ranging from 0.2 to 4.0 m) (Experimental Section, page 5640).  Melle et al. does not teach or suggest the particles have an average dimension of not less than 50 m.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767